Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Gracia L. Mayard, M.D.
(OI File No.: H-15-4-2522-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-320
Decision No. CR4650

Date: June 28, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Gracia L. Mayard, M.D., from participation in Medicare,
Medicaid, and all other federal health care programs based on Petitioner’s conviction of a
felony related to the unlawful manufacture, distribution, prescription, or dispensing of a
controlled substance. For the reasons discussed below, I conclude that the IG has a basis
for excluding Petitioner because he was convicted of a felony offense related to the
unlawful distribution of a controlled substance. I affirm the length of the 13-year
exclusion because the IG proved that two aggravating factors exist to justify the length of
the exclusion, and I affirm that the effective date of Petitioner’s exclusion is January 20,
2016.

I. Background

In a letter dated December 31, 2015, the IG excluded Petitioner from participation in
Medicare, Medicaid, and all federal health care programs as defined in section 1128B(f)
of the Social Security Act (Act) for a minimum period of 13 years, effective 20 days from
the date of the letter. IG Exhibit (Ex.) 1 at 1. The IG explained that Petitioner’s
exclusion was based on a felony conviction “in the United States District Court for the
Eastern District of New York of a criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance” pursuant to section
1128(a)(4) of the Act, 42 U.S.C. § 1320a-7(a)(4). IG Ex. 1 at 1. Section 1128(a)(4) of
the Act mandates the exclusion of any individual who is convicted of a felony occurring
after August 21, 1996, relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. The IG extended the exclusion to a 13-year period
based on the presence of two aggravating factors: the sentence imposed by the court
included incarceration and Petitioner was subject to other adverse actions based on the
same circumstances that form the basis for his exclusion.

Petitioner, who is currently not represented by counsel, submitted a timely request for
hearing, dated January 18, 2016, that was received on February 16,2016. On March 21,
2016, pursuant to 42 C.F.R. § 1005.6, I presided over a pre-hearing conference, and
shortly thereafter, on March 22, 2016, I issued an Order and Schedule for Filing Briefs
and Documentary Evidence (Order).

Pursuant to my Order, the IG filed a brief (IG Brief) in support of a motion for summary
judgment and a reply brief, along with ten exhibits (IG Exs.) 1-10. Petitioner filed an
unpaginated informal brief (P. Brief) that includes appended documents, including copies
of statutory and regulatory provisions and a 10-page Bureau of Prisons “Health
Problems” document (Appendices to P. Brief). I admit the parties’ submissions and
exhibits into the record.

Petitioner has requested that I convene an in-person hearing. Petitioner argues that the
anticipated testimony from five witnesses will focus on his “chronic and complicated
illnesses,” and that Petitioner will testify that he has offered to cooperate with the
government. P. Brief. As I will explain below, I have concluded that summary judgment
is appropriate.

II. Issues

1. Whether summary judgment is appropriate;

2. Whether the IG has a basis for exclusion and, if so, whether the length of the
exclusion imposed by the IG is unreasonable. 42 C.F.R § 1001.2007(a)(1)-(2).

III. Jurisdiction

Ihave jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
IV. Findings of Fact, Conclusions of Law, and Analysis!
1. Summary judgment is appropriate.

The IG moved for summary judgment and contends that “there are no material facts in
dispute and the only questions to be decided involve the application of law to undisputed
facts.” IG Brief at 4. Petitioner has requested a hearing so that various witnesses can
present testimony regarding his “chronic and complicated illnesses” and so that he can
also provide testimony regarding his “offer for cooperation with the government.” P.
Brief (emphasis omitted).

At the request of a party, an administrative law judge (ALJ) may decide an exclusion case
by summary judgment “where there is no disputed issue of material fact.” 42 C.F.R.

§ 1005.4(b)(12). “Matters presented to the ALJ for summary judgment will follow Rule
56 of the Federal Rules of Civil Procedure and federal case law ... .” Civil Remedies
Division Procedures § 19(a). As stated by the United States Supreme Court:

Rule 56(c) of the Federal Rules of Civil Procedure provides
that summary judgment ‘shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’
By its very terms, this standard provides that the mere
existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no
genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

There are no genuine issues of material fact in dispute in this case. I must only decide
whether Petitioner was convicted of a felony that requires mandatory exclusion, and if so,
whether the length of the exclusion, 13 years, is reasonable based on the IG’s
determination that there are two aggravating factors and no mitigating factors present. As
discussed below, Petitioner’s challenges to the exclusion and the length of the exclusion
must be resolved against him as a matter of law. Accordingly, summary judgment is
appropriate.

The expected testimony that Petitioner and his witnesses would provide concerning his
medical conditions and his offer to cooperate with the government is irrelevant to my

' My findings of fact and conclusions of law are set forth in italics and bold font.
decision, as such testimony does not relate to any of the elements for an exclusion under
42 U.S.C. § 1320a-7(a)(4) or any of the aggravating or mitigating factors listed in

42 CFR. § 1001.102(b), (c). For purposes of summary judgment, I accept as true that
Petitioner would be willing to cooperate with the government. I further accept as true
that Petitioner has a number of “health problems” that are listed in his Bureau of Prisons
records that include, but are not limited to: diabetes mellitus (Type II), hyperlipidemia,
unspecified vitamin D deficiency, obesity, hypertension, end stage renal disease,
coronary atherosclerosis, anemia, peripheral neuropathy, peripheral vascular disease,
gout, alcohol use disorder, opioid use disorder, angina pectoris, and cataracts.”
Appendices to P. Brief. The Bureau of Prisons records also reflect recent health
problems of “[p]erson feigning illness” (February 2, 2016) and “[d]Jelusional disorder”
(July 7,2015). Appendices to P. Brief. I have considered all of the evidence that
Petitioner submitted, and considering this evidence in the light most favorable to
Petitioner, I find the evidence is not relevant to the issues before me.

2. Petitioner’s federal conviction subjects him to a mandatory exclusion
from all federal health care programs.

A mandatory exclusion from all federal health care programs is set forth at 42 U.S.C.
§ 1320a-7(a)(4), which states:

(a) Mandatory exclusion

The Secretary shall exclude the following individuals and entities
from participation in any Federal health care program (as defined in
section 1320a-7b(f) of this title):

Te
(4) Felony conviction relating to controlled substance

Any individual or entity that has been convicted for an
offense which occurred after August 21, 1996, under Federal
or State law, of a criminal offense consisting of a felony
relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance.

> ‘The Bureau of Prisons records list a “diag[nosis] date” of July 11, 2013, for a number
of Petitioner’s “health problems.” Petitioner reports that he has been in custody since
March 2013 (P. Brief), and the record shows that Petitioner was in custody at the time of
his guilty plea in November 2014. IG Ex. 4.
The IG argues that Petitioner was properly excluded from all federal health care
programs based on his felony conviction for an offense related to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance. IG Brief
at 5-7. Petitioner concedes he was convicted of a felony offense relating to the
prescription or dispensing of a controlled substance occurring after August 21, 1996, but
he contends that section 1128(a)(4) is not applicable to his offense. P. Brief. As
explained below, I find that Petitioner was convicted of a criminal offense that mandates
exclusion from all federal health care programs pursuant to section 1128(a)(4).

Petitioner pleaded guilty in November 2014 to Count One of a superseding indictment
that charged that he had committed conspiracy to distribute oxycodone in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(c), 846 and 18 U.S.C. § 3551 et seq. IG Exs.3,4,5. By
entering a guilty plea to Count One, Petitioner admitted the following:

On or about and between January 1, 2012 and March 15, 2013, both dates
being approximate and inclusive, within the Eastern District of New York
and elsewhere, the defendants GRACIA L. MAYARD and [a named co-
defendant], together with others, did knowingly and intentionally conspire
to distribute and possess with intent to distribute a controlled substance,
which offense involved a substance containing oxycodone, a Schedule II
controlled substance, contrary to Title 21, United States Code, Section
841(a)(1).

IG Ex. 3 at 1. Count One of the superseding indictment unambiguously explained that
the intent of the conspiracy was to knowingly, intentionally, and unlawfully distribute a
controlled substance in violation of 21 U.S.C. § 841(a)(1). IG Ex. 3 at 1.

I find that Petitioner’s criminal conviction for conspiracy to distribute a controlled
substance mandates exclusion. An individual is “convicted” of a criminal offense “when
a judgment of conviction has been entered against the individual . . . has been accepted
by a Federal, State, or local court.” 42 U.S.C. § 1320(a)-7(i)(3). Furthermore, Petitioner
pleaded guilty to a felony offense, as evidenced by the 54-month period of incarceration
that was imposed. IG Ex. 5 at 2; see 21 U.S.C. § 802(44) (defining a felony drug offense
as an offense that is punishable by imprisonment for more than one year under any law of
the United States or of a State). Petitioner entered a guilty plea on November 7, 2014, to
Count One of a superseding indictment. IG Exs. 3,4. In doing so, he admitted that he
committed a felony offense under federal law after August 21, 1996, which involved a
conspiracy to distribute oxycodone. IG Exs. 2,5. The crime to which Petitioner pleaded
guilty falls squarely within the reach of section 1128(a)(4) of the Act. Id. The basis for
Petitioner’s underlying conviction is not reviewable and is binding on this proceeding.
42 CFR. § 1001.2007(d).
3. A 13-year minimum exclusion is warranted based on the presence of
two aggravating factors and no mitigating factors.

Petitioner argues that the IG was unreasonable in his determination that an exclusion for a
minimum period of 13 years is warranted. Pursuant to section 1128(a) of the Act, the
minimum period of exclusion for a felony conviction involving the unlawful distribution
of a controlled substance is five years. 42 U.S.C. § 1320a-7(c)(3)(B). Owing to the
existence of aggravating factors, the IG opted to exclude Petitioner for 13 years, which is
longer than the minimum period. The IG has the discretion to impose an exclusion
longer than the minimum period when there are aggravating factors present. See 42
CFR. § 1001.102.

The IG asserts the presence of two aggravating factors. First, the court sentenced
Petitioner to incarceration. Petitioner was sentenced to a period of incarceration of 54
months. 42 C.F.R. § 1001.102(b)(5); I.G. Ex. 4. Second, Petitioner was subject to other
adverse actions based on the same circumstances that support the exclusion. 42 C.F.R.
§ 1001.102(b)(9); IG Ex. 2 at 7; IG Exs. 7-9.

With regard to Petitioner’s sentence of incarceration, the uncontroverted evidence
demonstrates that Petitioner was sentenced to a significant period of incarceration for his
role in the conspiracy to distribute oxycodone. A United States District Judge, on July
16, 2015, ordered that Petitioner be committed to the custody of the Bureau of Prisons for
a term of 54 months. IG Ex. 5 at 2. The IG properly considered the 54-month length of
imprisonment to be an aggravating factor in this case. See Jason Hollady, M.D., DAB
No. 1855 at 12 (2002) (stating that a nine-month period of incarceration was “relatively
substantial”).

With respect to other adverse actions, Petitioner was excluded from participation in the
New York State Medicaid Program (IG Ex. 7) and surrendered his New York State
medical license while a charge of professional misconduct was pending. IG Ex. 2.
Petitioner’s exclusion from the New York State Medicaid Program is properly considered
an aggravating factor pursuant to 42 C.F.R. § 1001.102(b)(9). Brij Mittal, M.D., DAB
No. 1894 at 5 (2003) (determining that exclusion from New York State Medicaid
program based on the same conviction that was the basis for exclusion was an
aggravating factor that supported an increase to the exclusion period). Likewise,
Petitioner’s surrender of his medical license, at which time he “admit[ted] guilt” to a
charge of fraudulent practice that was based on the same facts underlying his conviction
and exclusion, is also properly considered an adverse action that is an aggravating factor
pursuant to 42 C.F.R. § 1001.102(b)(9). IG Ex. 2 at 3.

Evidence of aggravation may be offset by evidence of mitigation if it relates to one of the
factors set forth at 42 C.F.R. § 1001.102(c). I am not able to consider evidence of
mitigation unless it offsets the lengthening of a period of exclusion due to one or more of
the enumerated aggravating factors listed in 42 C.F.R. § 1001.102(b). 42 C.F.R.

§ 1001.102(c). While Petitioner argues that there is mitigating evidence in this case, he
has not submitted any probative evidence to substantiate the presence of one of the
regulatory mitigating factors.

I liberally construe Petitioner’s argument for mitigation as suggesting that his culpability
is diminished because he suffers from a number of medical impairments. While
Petitioner points out the July 2015 notations of “delusional disorder,” “self-mutilating
behavior,” and “bizarre thought processes” in his Bureau of Prisons records, Petitioner
has presented no evidence that “[t]he record in the criminal proceedings, including
sentencing documents, demonstrates that the court determined that [he] had a mental,
emotional or physical condition before or during the commission of the offense that
reduced [his] culpability.” 42 C.F.R. § 1001.102(c)(2). The regulations governing
exclusions recognize that a mitigating factor may exist where the sentencing judge
determines that the excluded individual’s culpability is reduced by virtue of a mental,
emotional, or physical illness. 42 C.F.R. § 1001.102(c)(2). In such an instance, the
finding of diminished culpability must be memorialized in the record of the sentencing
proceeding. Id. Petitioner has not offered evidence to prove that the sentencing judge
made such a finding. I cannot find the presence of this mitigating factor in the absence of
such evidence.

Finally, Petitioner asserts that if given the opportunity, he will cooperate with the
government and “help reduce the bleeding of the Medicare funds.” P. Brief. Petitioner
argues that this offer of cooperation constitutes a mitigating factor. Cooperation is only
considered a mitigating factor when it results in others being convicted or excluded,
additional cases being investigated, or a civil money penalty imposed. 42 C.F.R.

§ 1001.102(c)(3). A unilateral promise of future cooperation with the government, more
than a year after sentencing for a criminal offense, does not meet the specified criteria in
42 C.F.R. § 1001.102(c)(3). Petitioner has not submitted evidence of past cooperation as
listed in section 1001.102(c)(3), such as a government motion for a downward departure
of his sentence or for a reduction in sentence based on substantial assistance. See, e.g.,
Fed. R. Crim. P. 35. Therefore, Petitioner’s offer of future cooperation with the
government is not a basis to reduce the 13-year period of exclusion.

V. Effective Date of Exclusion

The effective date of the exclusion, January 20, 2016, is established by regulation, and I
am bound by that provision. 42 C.F.R. §§ 1001.2002(b); 1005.4(c)(1).
VI. Conclusion

For the foregoing reasons, I affirm the IG’s decision to exclude Petitioner from
participation in Medicare, Medicaid, and all federal health care programs for a minimum
period of 13 years.

/s/
Leslie C. Rogall
Administrative Law Judge

